MEMORANDUM ***
The district court did not err in rejecting Hong Chang’s argument that the first arbitrator’s dismissal for lack of jurisdiction barred the award in favor of Dalian Shanhai following the second arbitration proceeding. Pursuant to Article 6 of the China International Economic and Trade Arbitration Commission Rules, the first arbitrator was entitled to determine its jurisdiction and thus did not reach the merits of the dispute. Hong Chang does not raise any legitimate grounds, pursuant to Article V of the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, see 25 U.S.T. 2517, for refusing to recognize the second arbitrator’s award. Thus, the district court committed no error in confirming the award. See 9 U.S.C. § 207.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.